Exhibit 10.2

 

PROMISSORY NOTE

$50,000,000

 

Las Vegas, Nevada

 

October         , 2006

 

FOR VALUE RECEIVED, Power-One, Inc., a Delaware corporation (“Borrower”) hereby
promises to pay to PWER Bridge, LLC, a Nevada limited liability company
(together with any and all of its successors and assigns and/or any other holder
of this Note, “Lender”), without offset, in immediately available funds in
lawful money of the United States of America, at 1111 West Bonanza, Las Vegas,
Nevada, 89106, or such other place as is designated by Lender from time to time,
the principal sum of Fifty Million Dollars ($50,000,000) (or the unpaid balance
of all principal advanced against this Note, if that amount is less), together
with interest on the unpaid principal balance of this Note from day to day
outstanding as hereinafter provided. This promissory note (this “Note”) is the
Note referenced in that certain Term Loan Agreement dated September 28, 2006 by
and between Borrower and Lender (the “Loan Agreement”). Capitalized terms used
herein without definition but that are defined in the Loan Agreement shall have
the meaning given to such terms in the Loan Agreement.


1.                                       PAYMENT SCHEDULE AND MATURITY DATE. 
THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE THEN UNPAID SHALL BE DUE AND PAYABLE
IN FULL ON APRIL         , 2008 (THE “MATURITY DATE”), THE FINAL MATURITY OF
THIS NOTE.  ACCRUED UNPAID INTEREST SHALL BE DUE AND PAYABLE ON NOVEMBER 1,
2006, AND ON THE FIRST DAY OF EACH SUCCEEDING MONTH THEREAFTER UNTIL ALL
PRINCIPAL AND ACCRUED INTEREST OWING ON THIS NOTE SHALL HAVE BEEN FULLY PAID AND
SATISFIED.


2.                                       INTEREST.


A.                                       INTEREST RATE.  INTEREST ON THE
OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE SHALL ACCRUE AT THE PER ANNUM
INTEREST RATE OF TEN PERCENT (10%) UNTIL THE FIRST (1ST) ANNIVERSARY OF THE DATE
OF THIS NOTE, AND THEREAFTER AT THE PER ANNUM INTEREST RATE OF TWELVE PERCENT
(12%) (AS APPLICABLE, THE “NOTE RATE”).


B.                                      COMPUTATIONS AND DETERMINATIONS.  ALL
INTEREST SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND PAID FOR THE
ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST
DAY).  LENDER SHALL DETERMINE EACH INTEREST RATE APPLICABLE TO ANY AND ALL OF
THE INDEBTEDNESS TO LENDER EVIDENCED, GOVERNED OR SECURED BY OR ARISING UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT (THE “INDEBTEDNESS”), IN ACCORDANCE WITH
THIS NOTE, AND ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  THE BOOKS AND RECORDS OF LENDER SHALL BE PRIMA FACIE EVIDENCE
OF ALL SUMS OWING TO LENDER FROM TIME TO TIME UNDER THIS NOTE, BUT THE FAILURE
TO RECORD ANY SUCH INFORMATION SHALL NOT LIMIT OR AFFECT THE OBLIGATIONS OF
BORROWER UNDER THE LOAN DOCUMENTS.


C.                                       PAST DUE RATE.  ANY PRINCIPAL OF, AND
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST ON THIS NOTE, AND ANY
OTHER SUM PAYABLE HEREUNDER, WHICH IS NOT PAID WHEN DUE SHALL BEAR INTEREST,
FROM THE DATE DUE AND PAYABLE UNTIL PAID, PAYABLE ON DEMAND, AT A RATE PER ANNUM
(THE “PAST DUE RATE”) EQUAL TO THE THEN-APPLICABLE NOTE RATE PLUS THREE PERCENT
(3%).

1


--------------------------------------------------------------------------------





3.                                       PREPAYMENT.  BORROWER MAY PREPAY THE
PRINCIPAL BALANCE OF THIS NOTE, IN FULL AT ANY TIME OR IN PART FROM TIME TO
TIME, WITHOUT FEE, PREMIUM OR PENALTY, PROVIDED THAT: (A) LENDER SHALL HAVE
ACTUALLY RECEIVED FROM BORROWER PRIOR WRITTEN NOTICE OF (I) BORROWER’S INTENT TO
PREPAY, (II) THE AMOUNT OF PRINCIPAL WHICH WILL BE PREPAID (THE “PREPAID
PRINCIPAL”), AND (III) THE DATE ON WHICH THE PREPAYMENT WILL BE MADE; (B) EACH
PREPAYMENT SHALL BE IN THE AMOUNT OF $1,000,000 OR A LARGER INTEGRAL MULTIPLE OF
$100,000 (UNLESS THE PREPAYMENT RETIRES THE OUTSTANDING BALANCE OF THIS NOTE IN
FULL); AND (C) EACH PREPAYMENT SHALL BE IN THE AMOUNT OF 100% OF THE PREPAID
PRINCIPAL, PLUS ACCRUED UNPAID INTEREST THEREON TO THE DATE OF PREPAYMENT.


4.                                       CERTAIN PROVISIONS REGARDING PAYMENTS. 
ALL PAYMENTS MADE AS SCHEDULED ON THIS NOTE SHALL BE APPLIED, TO THE EXTENT
THEREOF, TO LATE CHARGES, TO ACCRUED BUT UNPAID INTEREST, UNPAID PRINCIPAL, AND
ANY OTHER SUMS DUE AND UNPAID TO LENDER UNDER THE LOAN DOCUMENTS, IN SUCH MANNER
AND ORDER AS LENDER MAY ELECT IN ITS SOLE DISCRETION.  ALL PERMITTED PREPAYMENTS
ON THIS NOTE SHALL BE APPLIED AS DIRECTED BY BORROWER OR, IF NO SUCH DIRECTION
IS GIVEN AND AS TO ANY OTHER TYPES OF PAYMENTS, TO THE EXTENT THEREOF, TO
ACCRUED BUT UNPAID INTEREST ON THE AMOUNT PREPAID, TO THE REMAINING PRINCIPAL
INSTALLMENTS, AND ANY OTHER SUMS DUE AND UNPAID TO LENDER UNDER THE LOAN
DOCUMENTS, IN SUCH MANNER AND ORDER AS LENDER MAY ELECT IN ITS SOLE DISCRETION,
INCLUDING BUT NOT LIMITED TO APPLICATION TO PRINCIPAL INSTALLMENTS IN INVERSE
ORDER OF MATURITY.  REMITTANCES IN PAYMENT OF ANY PART OF THE INDEBTEDNESS OTHER
THAN IN THE REQUIRED AMOUNT IN IMMEDIATELY AVAILABLE U.S. FUNDS SHALL NOT,
REGARDLESS OF ANY RECEIPT OR CREDIT ISSUED THEREFOR, CONSTITUTE PAYMENT UNTIL
THE REQUIRED AMOUNT IS ACTUALLY RECEIVED BY LENDER IN IMMEDIATELY AVAILABLE U.S.
FUNDS AND SHALL BE MADE WITHOUT OFFSET, DEMAND, COUNTERCLAIM, DEDUCTION, OR
RECOUPMENT (EACH OF WHICH IS HEREBY WAIVED) AND ACCEPTED SUBJECT TO THE
CONDITION THAT ANY CHECK OR DRAFT MAY BE HANDLED FOR COLLECTION IN ACCORDANCE
WITH THE PRACTICE OF THE COLLECTING BANK OR BANKS.  ACCEPTANCE BY THE HOLDER
HEREOF OF ANY PAYMENT IN AN AMOUNT LESS THAN THE AMOUNT THEN DUE ON ANY
INDEBTEDNESS SHALL BE DEEMED AN ACCEPTANCE ON ACCOUNT ONLY, NOTWITHSTANDING ANY
NOTATION ON OR ACCOMPANYING SUCH PARTIAL PAYMENT TO THE CONTRARY, AND SHALL NOT
IN ANY WAY EXCUSE THE EXISTENCE OF A DEFAULT.


5.                                       DEFAULTS.


A.                                       UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT TO DECLARE THE UNPAID PRINCIPAL BALANCE AND
ACCRUED BUT UNPAID INTEREST ON THIS NOTE, AND ALL OTHER AMOUNTS DUE HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS, AT ONCE DUE AND PAYABLE (AND UPON SUCH
DECLARATION, THE SAME SHALL BE AT ONCE DUE AND PAYABLE) AND TO EXERCISE ANY OF
ITS OTHER RIGHTS, POWERS AND REMEDIES UNDER THIS NOTE, UNDER ANY OTHER LOAN
DOCUMENT, OR AT LAW OR IN EQUITY.


B.                                      ALL OF THE RIGHTS, REMEDIES, POWERS AND
PRIVILEGES (TOGETHER, “RIGHTS”) OF LENDER PROVIDED FOR IN THIS NOTE AND IN ANY
OTHER LOAN DOCUMENT ARE CUMULATIVE OF EACH OTHER AND OF ANY AND ALL OTHER RIGHTS
AT LAW OR IN EQUITY.  THE RESORT TO ANY RIGHT SHALL NOT PREVENT THE CONCURRENT
OR SUBSEQUENT EMPLOYMENT OF ANY OTHER APPROPRIATE RIGHT.  NO SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT SHALL EXHAUST IT, OR PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF, AND EVERY RIGHT MAY BE EXERCISED AT ANY TIME AND FROM TIME TO
TIME.  NO FAILURE BY LENDER TO EXERCISE, NOR DELAY IN EXERCISING ANY RIGHT,
INCLUDING BUT NOT LIMITED TO THE RIGHT TO ACCELERATE THE MATURITY OF THIS NOTE,
SHALL BE CONSTRUED AS A WAIVER OF ANY EVENT OF DEFAULT OR AS A WAIVER OF ANY
RIGHT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE
ACCEPTANCE BY LENDER FROM TIME TO TIME OF ANY PAYMENT UNDER THIS NOTE WHICH IS
PAST DUE OR WHICH IS LESS THAN THE PAYMENT IN FULL OF ALL AMOUNTS DUE AND
PAYABLE AT THE TIME OF SUCH PAYMENT, SHALL NOT (I) CONSTITUTE A WAIVER OF OR
IMPAIR OR EXTINGUISH THE RIGHT OF LENDER TO ACCELERATE THE MATURITY OF THIS NOTE
OR TO EXERCISE ANY OTHER RIGHT AT THE TIME OR AT ANY SUBSEQUENT TIME, OR NULLIFY
ANY PRIOR EXERCISE OF ANY SUCH RIGHT, OR (II) CONSTITUTE A WAIVER OF THE
REQUIREMENT OF PUNCTUAL PAYMENT AND PERFORMANCE OR A NOVATION IN ANY RESPECT.

2


--------------------------------------------------------------------------------





C.                                       IF ANY HOLDER OF THIS NOTE RETAINS AN
ATTORNEY IN CONNECTION WITH ANY EVENT OF DEFAULT OR AT MATURITY OR TO COLLECT,
ENFORCE OR DEFEND THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY LAWSUIT OR IN ANY
PROBATE, REORGANIZATION, BANKRUPTCY, ARBITRATION OR OTHER PROCEEDING, OR IF
BORROWER SUES ANY HOLDER IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN DOCUMENT
AND DOES NOT PREVAIL, THEN BORROWER AGREES TO PAY TO EACH SUCH HOLDER, IN
ADDITION TO PRINCIPAL, INTEREST AND ANY OTHER SUMS OWING TO LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS, ALL REASONABLE OUT OF POCKET COSTS AND EXPENSES
INCURRED BY SUCH HOLDER IN TRYING TO COLLECT THIS NOTE OR IN ANY SUCH SUIT OR
PROCEEDING, INCLUDING, WITHOUT LIMITATION, REASONABLE OUT OF POCKET ATTORNEYS’
FEES AND EXPENSES, INVESTIGATION COSTS AND ALL COURT COSTS, WHETHER OR NOT SUIT
IS FILED HEREON, WHETHER BEFORE OR AFTER THE MATURITY DATE, OR WHETHER IN
CONNECTION WITH BANKRUPTCY, INSOLVENCY OR APPEAL, OR WHETHER COLLECTION IS MADE
AGAINST BORROWER OR ANY GUARANTOR OR ENDORSER OR ANY OTHER PERSON PRIMARILY OR
SECONDARILY LIABLE HEREUNDER.


6.                                       COMMERCIAL PURPOSE.  BORROWER WARRANTS
THAT THE LOAN IS BEING MADE SOLELY FOR THE PURPOSES SET FORTH IN SECTION 1.1 OF
THE LOAN AGREEMENT, AND/OR BORROWER IS A BUSINESS OR COMMERCIAL ORGANIZATION. 
BORROWER FURTHER WARRANTS THAT ALL OF THE PROCEEDS OF THIS NOTE SHALL BE USED
FOR COMMERCIAL PURPOSES AND STIPULATES THAT THE LOAN SHALL BE CONSTRUED FOR ALL
PURPOSES AS A COMMERCIAL LOAN, AND IS MADE FOR OTHER THAN PERSONAL, FAMILY,
HOUSEHOLD OR AGRICULTURAL PURPOSES.


7.                                       HEIRS, SUCCESSORS AND ASSIGNS.  THE
TERMS OF THIS NOTE AND OF THE OTHER LOAN DOCUMENTS SHALL BIND AND INURE TO THE
BENEFIT OF THE HEIRS, DEVISEES, REPRESENTATIVES, PERMITTED SUCCESSORS AND
ASSIGNS OF THE PARTIES.  THE FOREGOING SENTENCE SHALL NOT BE CONSTRUED TO PERMIT
BORROWER OR LENDER TO ASSIGN THE LOAN EXCEPT AS OTHERWISE PERMITTED UNDER THE
LOAN DOCUMENTS.  TO THE EXTENT PERMITTED UNDER THE LOAN AGREEMENT, LENDER MAY,
AT ANY TIME, SELL, TRANSFER, OR ASSIGN THIS NOTE AND THE OTHER LOAN DOCUMENTS,
AND ANY OR ALL SERVICING RIGHTS WITH RESPECT THERETO, OR GRANT PARTICIPATIONS
THEREIN OR ISSUE MORTGAGE PASS-THROUGH CERTIFICATES OR OTHER SECURITIES
EVIDENCING A BENEFICIAL INTEREST IN A RATED OR UNRATED PUBLIC OFFERING OR
PRIVATE PLACEMENT.


8.                                       GENERAL PROVISIONS.  BORROWER AND ALL
SURETIES, ENDORSERS, GUARANTORS AND ANY OTHER PARTY NOW OR HEREAFTER LIABLE FOR
THE PAYMENT OF THIS NOTE IN WHOLE OR IN PART, HEREBY SEVERALLY (A) WAIVE DEMAND,
PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND OF NONPAYMENT, PROTEST, NOTICE
OF PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION AND ALL OTHER
NOTICES (EXCEPT ANY NOTICES WHICH ARE SPECIFICALLY REQUIRED BY THIS NOTE OR ANY
OTHER LOAN DOCUMENT), FILING OF SUIT AND DILIGENCE IN COLLECTING THIS NOTE OR
ENFORCING ANY OF THE SECURITY HEREFOR; (B) AGREE THAT LENDER SHALL NOT BE
REQUIRED FIRST TO INSTITUTE SUIT OR EXHAUST ITS REMEDIES HEREON AGAINST BORROWER
OR OTHERS LIABLE OR TO BECOME LIABLE HEREON OR TO PERFECT OR ENFORCE ITS RIGHTS
AGAINST THEM OR ANY SECURITY HEREFOR; AND (C) CONSENT TO ANY EXTENSIONS OR
POSTPONEMENTS OF TIME OF PAYMENT OF THIS NOTE FOR ANY PERIOD OR PERIODS OF TIME
AND TO ANY PARTIAL PAYMENTS, BEFORE OR AFTER MATURITY, AND TO ANY OTHER
INDULGENCES WITH RESPECT HERETO, WITHOUT NOTICE THEREOF TO ANY OF THEM.


9.                                       TIME OF THE ESSENCE.  TIME IS OF THE
ESSENCE WITH RESPECT TO BORROWER’S OBLIGATIONS UNDER THIS NOTE.


10.                                 SEVERABILITY. IF IT IS DETERMINED BY A COURT
OF COMPETENT JURISDICTION, GOVERNMENT ACTION OR BINDING ARBITRATION THAT ANY
PROVISION OF THIS NOTE (OR PART THEREOF) IS INVALID, ILLEGAL, OR OTHERWISE
UNENFORCEABLE IN ANY JURISDICTION, SUCH PROVISION SHALL BE ENFORCED IN SUCH
JURISDICTION AS NEARLY AS POSSIBLE IN ACCORDANCE WITH THE STATED INTENTION OF
THE PARTIES, WHILE THE REMAINDER OF THIS NOTE SHALL REMAIN IN FULL FORCE AND
EFFECT AND BIND THE PARTIES ACCORDING TO ITS TERMS, AND ANY SUCH DETERMINATION
SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER
JURISDICTION.  BY WAY OF CLARIFICATION, IN NO EVENT WILL THE INTEREST DUE
HEREUNDER EXCEED THE MAXIMUM AMOUNT PERMITTED UNDER APPLICABLE LAW. TO THE
EXTENT ANY PROVISION OF THIS NOTE (OR PART THEREOF) CANNOT BE ENFORCED IN

3


--------------------------------------------------------------------------------





ACCORDANCE WITH THE STATED INTENTIONS OF THE PARTIES, SUCH PROVISION (OR PART
THEREOF) SHALL BE DEEMED NOT TO BE A PART OF THIS NOTE; PROVIDED THAT IN SUCH
EVENT THE PARTIES SHALL USE THEIR REASONABLE EFFORTS TO NEGOTIATE, IN GOOD
FAITH, A SUBSTITUTE, VALID AND ENFORCEABLE PROVISION WHICH MOST NEARLY EFFECTS
THE PARTIES’ INTENT IN ENTERING INTO THIS NOTE.


11.                                 MODIFICATION; AMENDMENT.  NO MODIFICATION
OF, OR AMENDMENT TO, THIS NOTE SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY
BOTH PARTIES.  THIS NOTE SHALL NOT BE SUPPLEMENTED OR MODIFIED BY ANY COURSE OF
DEALING OR OTHER TRADE USAGE.


12.                                 HEADINGS.  ALL SECTION HEADINGS ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED AS PART OF THIS NOTE OR AS A
LIMITATION OR EXPANSION OF THE SCOPE OF THE SECTIONS TO WHICH THEY REFER.


13.                                 CHOICE OF LAW; VENUE.  THIS NOTE IS GOVERNED
BY NEVADA LAW WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPALS.  ANY ACTION
BROUGHT HEREUNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS SHALL BE BROUGHT IN
THE STATE OR FEDERAL COURTS LOCATED IN CLARK COUNTY, NEVADA.  EACH PARTY WAIVES
ANY CLAIM OF INCONVENIENT FORUM.


13.                                 NOTICES.  ALL NOTICES SHALL BE SENT AS SET
FORTH IN THE LOAN AGREEMENT.

SIGNATURE PAGE FOLLOWS.

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

BORROWER:

 

 

 

Power-One, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Paul E. Ross, Chief Financial Officer

 

5


--------------------------------------------------------------------------------